Citation Nr: 1018619	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected posttraumatic 
stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1972 
and August 1974 to August 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from April 2004 and October 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board observes that the Veteran's coronary artery disease 
claim was originally filed as a request to reopen a 
previously denied claim.  However, the Board found that new 
and material evidence had been submitted and reopened the 
claim in a March 2008 decision.  Consequently, the issue 
before the Board is simply entitlement to service connection, 
as set out on the title page.

Notably, the Veteran's claim of entitlement to service 
connection for coronary artery disease was previously denied 
by the Board in March 2008, but the appellant appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Subsequently, in a December 2009 order, the Court 
vacated and remanded the case to the Board in order to obtain 
a rigorous medical evaluation of the current medical 
literature on the subject of a possible link between 
posttraumatic stress disorder and heart disease.  The case 
now returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

The competent evidence of record shows that the Veteran is 
currently diagnosed with sleep apnea, and the Veteran has 
presented some lay evidence that he has a history of snoring 
in service and has snored since his discharge from service.  
However, the Veteran never received an examination to 
determine whether there is a nexus between his current sleep 
apnea and his period of active military service.  

Additionally, the Court remanded the Veteran's coronary 
artery disease claim to the Board in order to obtain "a 
rigorous medical evaluation of the current medical literature 
on the subject of a possible link between PTSD and heart 
disease, particularly CAD."  Therefore, on remand, the 
Veteran should be afforded with an examination to determine 
the etiology of his sleep apnea and an opinion, after a 
rigorous evaluation of the medical literature, regarding 
whether his coronary artery disease was caused or aggravated 
by his posttraumatic stress disorder.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations scheduled and of the possible 
adverse consequences, to include the denial of the claim, of 
failing to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with an 
appropriate examination to determine 
the etiology or onset of his sleep 
apnea.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner on 
conjunction with the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's sleep 
apnea is at least as likely as not 
(i.e., probability of 50 percent) 
caused by or aggravated by his 
posttraumatic stress disorder or 
otherwise directly related to his 
active military service.    The 
examiner's opinion should specifically 
discuss the lay statements containing 
assertions that the Veteran snored in 
service and has snored since his 
discharge from active military service.

2.	Return the Veteran's claims file to the VA 
examiner who conducted the April 2007 VA 
heart examination.  If the April 2007 
examiner is not available, the Veteran's 
claims file should be forwarded to another 
appropriate clinician.  A new examination 
should only be scheduled if deemed 
necessary by the new examiner.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  

The examiner should perform a "rigorous 
medical evaluation of the current medical 
literature on the subjecto of a possible 
link between PTSD and heart disease, 
particularly CAD" and render an opinion 
as to whether the Veteran's coronary 
artery disease is at least as likely as 
not (i.e., probability of 50 percent) 
caused by or aggravated by his 
posttraumatic stress disorder or otherwise 
directly related to his active military 
service.  The opinion should specifically 
state what medical literature and medical 
evidence was reviewed and the specific 
reasons for any opinion given.  
   
The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.   

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


